                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
LOUIS CORRADI,                            :
                                          :
            Plaintiff,                    :   Civ. No. 16-5076 (FLW) (DEA)
                                          :
      v.                                  :
                                          :
P.O. MICHELLE REY et al.,                 :   MEMORANDUM AND ORDER
                                          :
            Defendants.                   :
_________________________________________ :



       Plaintiff, Louis Corradi (“Corradi” or “Plaintiff”), is proceeding pro se with a Complaint

alleging civil-rights violations under 42 U.S.C. § 1983. (ECF No. 1.) On November 28, 2017,

the Court permitted Corradi to proceed with claims for false arrest, false imprisonment, and

illegal search against defendants Kimberly Cavanaugh and Michelle Rey but dismissed the

remainder of Corradi’s claims. (See ECF No. 14.) Although Corradi subsequently moved to

amend his Complaint, he included no proposed amended pleading, and his motion was denied.

(See ECF Nos. 36, 45.)

       Corradi has now filed a motion entitled “Request for Summary Judgment.” (ECF No.

31.) Although he purportedly seeks “summary judgment according the [sic] Federal Rules of

Civil Procedure 12,” the sole basis for judgment asserted in his two page motion is that the

United States Marshal Service served the Complaint upon defendant South Plainfield Police

Department on April 30, 2018, yet that defendant never responded. (Id.) Despite its label, this

motion must be construed as a motion for default judgment under Federal Rule of Civil

Procedure 55(b), and not a motion for summary judgment under Rule 56 or for any relief under

Rule 12.
       Indeed, it appears that Corradi ultimately realized this issue, as he subsequently filed a

separate motion for default judgment against the South Plainfield Police Department. (ECF No.

48). This motion is substantively identical to the “Request for Summary Judgment” he

previously filed. (Id.)

       Rule 55 discusses both an entry of default by the Clerk of the Court and an entry of

default judgment. Fed. R. Civ. P. 55(a)–(b). “[E]ntry of default by the Clerk under Federal Rule

of Civil Procedure 55(a) constitutes a general prerequisite for a subsequent default judgment

under Rule 55(b).” Husain v. Casino Control Comm’n, 265 F. App’x 130, 133 (3d Cir. 2008).

Corradi has never requested any entry of default by the Clerk, and none has ever been entered.

Accordingly, default judgment cannot be granted. Husain, 265 F. App’x at 133.

       Furthermore, Corradi’s Complaint does not state any claims against the South Plainfield

Police Department. In the “List of Defendants” attached to the Complaint, Corradi did not list

the South Plainfield Police Department itself as a defendant, though he did list three individual

officers of that department. (ECF No. 1 at ECF p. 8.) The claims against those officers were

dismissed by the Court upon initial screening. (ECF No. 14.) Indeed, the only reason the South

Plainfield Police Department is listed as a defendant on the docket appears to be that it is

mentioned in the caption section of Corradi’s form Complaint. (ECF No. 1 at ECF p. 1.) The

Complaint never again mentions the police department as a defendant and includes no factual

allegations concerning it. (See ECF No. 1.) Accordingly, I again exercise my screening

authority under 28 U.S.C. § 1915(e)(2)(B) and dismiss any claims asserted against the South

Plainfield Police Department.

       Accordingly, IT IS, on this 21st day of February 2019,




                                                 2
       ORDERED that Plaintiff’s “Request for Summary Judgment” (ECF No. 31) is construed

as a motion for default judgment against defendant South Plainfield Police Department under

Federal Rule of Civil Procedure 55(b) and is DENIED; and it is further

       ORDERED that Plaintiff’s subsequent motion for default judgment against defendant

South Plainfield Police Department (ECF No. 48) is DENIED; and it is further

       ORDERED that any claims asserted by Plaintiff against defendant South Plainfield

Police Department are DISMISSED upon screening under 28 U.S.C. § 1915(e)(2)(B) for failure

to state a claim upon which relief could be granted; and it is further

       ORDERED that the Clerk shall serve this Memorandum and Order on Plaintiff by regular

U.S. mail.



                                                              s/Freda L. Wolfson
                                                              FREDA L. WOLFSON
                                                              United States District Judge




                                                  3
